DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Claims 1-6 are currently pending and are under consideration in this Office Action.

Priority
This present application is a continuation (CON) of 15/560,753 that was filed on 09/22/2017.  15/560,753 is a 371 of PCT/EP2016/056209 that was filed on 03/22/2016.

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy (i.e. Italian Patent Application MI2015A000441 that was filed on 03/26/2015) has been filed in parent Application No. 15/560,753, filed on 09/22/2017.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on 08/05/2015.  It is noted, however, that applicant has not filed a certified copy of the Italian Patent Application number 102015000042303 (as indicated in the Application Data Sheet 37 CFR 1.76 filed on 06/29/2020) application as required by 37 CFR 1.55.  Further, the parent Application No. 15/560,753 does not have this application.



Since this present application is being examined under the first inventor to file provisions of the AIA , this application has been afforded the effective filing date of 03/26/2015 for prior art searches.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 06/29/2020 has been reviewed as recorded in PTO-1449 forms.  Any line through reference(s) are due to the fact that the reference is either duplicate, no copy of the reference have been provided, and/or the copy provided does not correlates with the cited informations for the reference.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The substitute specification filed 09/10/2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the statement as to a lack of new matter under 37 CFR 1.125(b) is missing.  Additionally, it is relevant to note that it is unclear as to which copy is the marked-up copy and which is the clean copy for they both contain markings (see e.g. the underline texts on pages 4 and 5 of both copies).



The disclosure is objected to because of the following informalities: Here, “Claim 1” and “Claims 5, 6” were refers to on page 6, line 35, and on page 7, line 2, respectively.  “Claim 2”, “Claim 10”, “Claim 11”, “Claim 14”, “Claim 17”, and “Claim 19-61” were refers to on page 7, lines 7 and 912.  “Claim 2-17” were refers to on page 13, line 17.  “Claim 19 and 20” and “Claim 22-30” were refers to on page 14, lines 1 and 18. It is best to avoid any confusion by avoiding reference to a particular claim in the present specification that was filed on 06/29/2020 since the claim(s) can be amended and the numbering changed.  Further, it is relevant to note that the original claims set as filed on 06/29/2020 only contains six (6) claims.  Appropriate correction is required.

The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper (see e.g. para. bridging pages 6 and 7; and page 14, lines 1 and 18). Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation of “mono-, di- and tryglycerides” is vague and indefinite for the term ‘tryglycerides’ is not recognized in the art of chemistry.  Further, the present specification does not define the term of ‘tryglycerides’, ‘di-tryglycerides’, and/or ‘mono-tryglycerides’ with any type of specificity regarding its structural feature(s).  Thus, the metes and bounds of this limitation is vague and indefinite.  As recognized by MPEP § 2173.02(II), if the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).  Therefore, claim 5 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 


Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,821,090 B2 (hereinafter refers to as Bruzzese). Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1-3 and the method of claims 1-3 of Bruzzese have similar method steps and the resulting composition have similar structural feature(s).
16/915,630
US 10,821,090 B2
1. Method to purify a composition from furan fatty acids or their corresponding salts or esters, said composition comprising long chain polyunsaturated fatty acids of animal and/or vegetable origin, belonging to the omega-3 and/or omega-6 series, having 2-6 double bonds and 18 or more carbon atoms, or their salts or C1-C3 alkyl esters, said method comprising: a) treating 1 part by weight of said composition with at least 3 parts by weight of urea in a polar or protic solvent, to obtain a solution comprising an urea complex containing said composition; b) cooling said solution to precipitate said urea complex and isolating said precipitate by filtration, washing it with said polar or protic solvent, previously saturated with urea; c) dissolving said precipitated urea complex in water and separating the oily
phase formed following said dissolution, either by extraction of said oily phase with an organic solvent unmixable with water, followed by evaporation of said solvent to dryness, or by direct extraction from said inclusion urea complex by means of
supercritical fluids obtaining a purified composition containing long chain polyunsaturated fatty acids of animal and/or vegetable origin, belonging to the omega-3 and/or omega-6 series, having 2-6 double bonds and 18 or more carbon atoms, or their 
total concentration not higher than 0.5 pg WHO-TEQ/g; - PCB markers in total concentration not higher than 0.5 ng/g; -polybrominated diphenyl-ethers (PBDEs) in total concentration not higher than 0.5 ng/g; - polycyclic aromatic hydrocarbons (PAHs), expressed as benzo[a]pyrene marker substance, in total concentration not higher than 0.1 ng/g; - persistent organic environmental pollutants (POPs), including 2,2 bis(p-dichlorophenyl)- ethane (DDE), and/or 2,2 bis-(p-chlorophenyl)-1,1-dichloroethane (DDD), and/or 2,2 bis-(p-chlorophenyl)-1,1,1-trichloroethane (DDT), and/or polybromo-biphenyls (PBBs), and/or hexachorobenzene and/or isomers of hexachlorocyclohexane, wherein said DDE and/or DDD and/or DDT are in total concentration not higher than 0.2 ng/g, said PBBs are in total concentration not higher than 0.5 ng/g, said hexachorobenzene is in concentration not higher than 0.01 ng/g, and said isomers of hexachlorocyclohexane are in total concentration not higher than 0.01 ng/g, and wherein said purified composition 
1. Method to purify a composition from furan fatty acids or their corresponding salts or esters, said composition comprising long chain polyunsaturated fatty acids of animal and/or vegetable origin, belonging to the omega-3 and/or omega-6 series, having 2-6 double bonds and 18 or more carbon atoms, or their salts or C1-C3 alkyl esters, said
method comprising: a) treating 1 part by weight of said composition with at least 3 parts by weight of urea in a polar or protic solvent, to obtain a solution comprising an urea complex containing said composition; b) cooling said solution to precipitate said urea complex and isolating said precipitate by filtration, washing it with said polar or protic solvent, previously saturated with urea; c) dissolving said precipitated urea complex in water and separating the oily phase formed following said dissolution, either by extraction of said oily phase with an organic solvent unmixable with water, followed by evaporation of said solvent to dryness, or by direct extraction from said inclusion urea complex by means of supercritical fluids obtaining a purified composition containing long chain polyunsaturated fatty acids of animal and/or vegetable origin, belonging to the omega-3 and/or omega-6 series, having 2-6 double bonds and 18 or more carbon atoms, or their 
salts or esters in total concentration not
higher than 0.001 %, that is not higher than 10 ppm; squalene in concentration not higher than 0.001 %, that is not higher than 10 ppm; the oligomers of said long chain polyunsaturated fatty acids, or salts or esters in concentration not higher than 1.0%; polychlorinated dibenzo-para-dioxins (PCDDs) and polychlorinated dibenzo-furans (PCDFs) in total concentration not higher than 0.1 pg WHO-TEQ/g; PCDDs, PCDFs, and dioxin-like polychlorinated
biphenyls (DL-PCBs), in total concentration not higher than 0.5 pg WHO-TEQ/g; PCB markers in total concentration not higher than 0.5 ng/g; polybrominated diphenyl-ethers (PBDEs) in total concentration
not higher than 0.5 polycyclic aromatic hydrocarbons (PAHs ), expressed as benzo[a]pyrene marker substance, in total concentration not higher than 0.1 ng/g;
persistent organic environmental pollutants (POPs), including bis-(p-dichlorophenyl)-ethane (DDE), and/or 2,2 bis-(p-chlorophenyl)-1, 1-dichloroethane (DDD), and/or 2,2 bis-(p-chlorophenyl)-1,1,1- trichloroethane (DDT), and/or polybromo-biphenyls (PBBs), and/or hexachorobenzene and/or isomers of hexachlorocyclohexane, wherein said DDE and/or DDD and/or DDT are in total concentration not higher than 0.2 ng/g, said PBBs are in total concentration
not higher than 0.5 ng/g, said hexachorobenzene is in concentration not higher than 0.01 ng/g, and said isomers of hexachlorocyclohexane are in total concentration not higher than 0.01 ng/g, and wherein said purified composition has a 
2. The method according to claim 1, wherein the fatty acids derive from fish oils, aquaculture fish included, or from krill oils, or from algae and oleaginous microorganisms, or from "single cell fermentation" of selected strains of algae, and comprise eicosapentaenoic acid and/or docosahexaenoic acid, or salts or esters thereof.
2. The method according to claim 1, wherein the fatty acids derive from fish oils, aquaculture fish included, or from hill oils, or from algae and oleaginous microorganisms, or from "single cell fermentation" of selected strains of algae, and comprise eicosapentaenoic acid and/or docosahexaenoic acid, or salts or esters thereof.
3. The method according to claim 1, further comprising step d) subjecting said purified composition containing long chain polyunsaturated fatty acids having 2-6 double bonds and 18 or more carbon atoms, or their salts or C1-C3 alkyl esters, recovered in said phase c), to molecular/ short path distillation or to extraction with supercritical fluids.
3. The method according to claim 1, further comprising step d) subjecting said purified composition containing long chain polyunsaturated fatty acids having 2-6 double bonds and 18 or more carbon atoms, or their salts or C1-C3 alkyl esters, recovered in said phase c), to molecular/short path distillation or to extraction with supercritical fluids.


Although, Bruzzese does not specifically claim the limitation of ‘wherein said purified composition has a content of said polyunsaturated fatty acids, or their salts or alkyl esters, of more than 80%’ as recited by instant claim 1, Bruzzese does claim the limitation of ‘wherein said purified composition has a content of said polyunsaturated fatty acids, or their salts or alkyl esters, comprised between 31 and 80%’.  A prima facie of obviousness exist between the claimed range as recited by instant claim 1 and the claimed range of U.S. Patent No. 10,821,090 B2.  As recognized by MPEP § 2144.05(I), similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018) (the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
Consequently, the examined claims would be obvious over the claims of U.S. Patent No. 10,821,090 B2.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,821,090 B2 (hereinafter refers to as Bruzzese). Although the claims at issue are not identical, they are not patentably distinct from each other because the composition used by the method of the instant claim 4 and the composition produced by the method of claim 1 of Bruzzese have similar structural feature(s).

16/915,630
US 10,821,090 B2
4. Method of treating hypertriglyceridemia characterized by > 500 mg/dl triglycerides, hypertriglyceridemia characterized by> 200 mg/dl triglycerides, metabolic syndrome, metabolism and obesity related defects, type-2 diabetes and hepatic dysfunctions in subjects in need thereof with a composition 
1. Method to purify a composition from furan fatty acids or their corresponding salts or esters, said composition comprising long chain polyunsaturated fatty acids of animal and/or vegetable origin, belonging to the omega-3 and/or omega-6 series, having 2-6 double bonds and 18 or more carbon atoms, or their salts or C1-C3 alkyl esters, said
method comprising: a) treating 1 part by weight of said composition with at least 3 
salts or esters in total concentration not
higher than 0.001 %, that is not higher than 10 ppm; squalene in concentration not higher than 0.001 %, that is not higher than 10 ppm; the oligomers of said long chain polyunsaturated fatty acids, or salts or esters in concentration not higher than 1.0%; polychlorinated dibenzo-para-dioxins (PCDDs) and polychlorinated dibenzo-furans (PCDFs) in total concentration not 
biphenyls (DL-PCBs), in total concentration not higher than 0.5 pg WHO-TEQ/g; PCB markers in total concentration not higher than 0.5 ng/g; polybrominated diphenyl-ethers (PBDEs) in total concentration
not higher than 0.5 polycyclic aromatic hydrocarbons (PAHs ), expressed as benzo[a]pyrene marker substance, in total concentration not higher than 0.1 ng/g;
persistent organic environmental pollutants (POPs), including bis-(p-dichlorophenyl)-ethane (DDE), and/or 2,2 bis-(p chlorophenyl)-1, 1-dichloroethane (DDD), and/or 2,2 bis-(p-chlorophenyl)-1,1,1- trichloroethane (DDT), and/or polybromo-biphenyls (PBBs), and/or hexachorobenzene and/or isomers of hexachlorocyclohexane, wherein said DDE and/or DDD and/or DDT are in total concentration not higher than 0.2 ng/g, said PBBs are in total concentration
not higher than 0.5 ng/g, said hexachorobenzene is in concentration not higher than 0.01 ng/g, and said isomers of hexachlorocyclohexane are in total concentration not higher than 0.01 ng/g, and wherein said purified composition has a content of said polyunsaturated fatty acids, or their salts or alkyl esters, comprised between 31 and 80% and wherein said phase a) is carried out twice by treating 1 part by weight of said composition with 3-5 total parts by weight of urea.


Although, Bruzzese does not specifically claim the limitation of ‘composition having a content of said polyunsaturated fatty acids, or of their salts or alkyl esters, of more than 80%’ as recited by instant claim 4, Bruzzese does claim the limitation of wherein said purified composition has a content of said polyunsaturated fatty acids, or their salts or alkyl esters, comprised between 31 and 80%’.  A prima facie of obviousness exist between the claimed range as recited by instant claim 4 and the claimed range of U.S. Patent No. 10,821,090 B2, i.e. Bruzzese.  As recognized by MPEP § 2144.05(I), similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018) (the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).

Although, Bruzzese does not specifically claim the limitation of ‘administering said composition to said patients’ as recited by instant claim 4, it is well known in the art for treating hypertriglyceridemia that (i) patients with hypertriglyceridemia is define to be borderline-high serum triglyceride levels (i.e., 150 to 199 mg per dL), high serum Am. Fam. Physician, 2007, 75(9), pp. 1365-1370, and 1371; especially pg. 1366 and 1368).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of  the claimed invention, to use the product produced by the claimed method of Bruzzese, i.e. ‘long chain polyunsaturated fatty acids of animal and/or vegetable origin, belonging to the omega-3’, in order to treat patient with hypertriglyceridemia.  Thus, in view of art recognized knowledge for treating hypertriglyceridemia, there would have been a reasonable expectation of success to use the product produced by the claimed method of Bruzzese for treating patients with hypertriglyceridemia.
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,821,090 B2.

Claims 1, 5, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,821,090 B2 (hereinafter refers to as Bruzzese). Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claim 1, and the method of claim 1 of Bruzzese have similar method steps and the resulting composition have similar structural feature(s).



US 10,821,090 B2
1. Method to purify a composition from furan fatty acids or their corresponding salts or esters, said composition comprising long chain polyunsaturated fatty acids of animal and/or vegetable origin, belonging to the omega-3 and/or omega-6 series, having 2-6 double bonds and 18 or more carbon atoms, or their salts or C1-C3 alkyl esters, said method comprising: a) treating 1 part by weight of said composition with at least 3 parts by weight of urea in a polar or protic solvent, to obtain a solution comprising an urea complex containing said composition; b) cooling said solution to precipitate said urea complex and isolating said precipitate by filtration, washing it with said polar or protic solvent, previously saturated with urea; c) dissolving said precipitated urea complex in water and separating the oily
phase formed following said dissolution, either by extraction of said oily phase with an organic solvent unmixable with water, followed by evaporation of said solvent to dryness, or by direct extraction from said inclusion urea complex by means of
supercritical fluids obtaining a purified composition containing long chain polyunsaturated fatty acids of animal and/or vegetable origin, belonging to the omega-3 and/or omega-6 series, having 2-6 double bonds and 18 or more carbon atoms, or their salts or C1-C3 alkyl esters, wherein said purified composition comprises furan fatty acids or their corresponding salts or esters in total concentration not higher than 0.01 %, that is not higher than 100 ppm, wherein said purified composition comprises at least one of the following: - a phytanic acid and/or pristanic acid, or their corresponding salts or esters in total concentration not higher than 0.001 %, that is not higher than 10 ppm; - squalene in concentration not higher than 0.001 %, that is not higher than 10 ppm; - the oligomers of said long chain 
total concentration not higher than 0.5 pg WHO-TEQ/g; - PCB markers in total concentration not higher than 0.5 ng/g; -polybrominated diphenyl-ethers (PBDEs) in total concentration not higher than 0.5 ng/g; - polycyclic aromatic hydrocarbons (PAHs), expressed as benzo[a]pyrene marker substance, in total concentration not higher than 0.1 ng/g; - persistent organic environmental pollutants (POPs), including 2,2 bis(p-dichlorophenyl)- ethane (DDE), and/or 2,2 bis-(p-chlorophenyl)-1,1-dichloroethane (DDD), and/or 2,2 bis-(p-chlorophenyl)-1,1,1-trichloroethane (DDT), and/or polybromo-biphenyls (PBBs), and/or hexachorobenzene and/or isomers of hexachlorocyclohexane, wherein said DDE and/or DDD and/or DDT are in total concentration not higher than 0.2 ng/g, said PBBs are in total concentration not higher than 0.5 ng/g, said hexachorobenzene is in concentration not higher than 0.01 ng/g, and said isomers of hexachlorocyclohexane are in total concentration not higher than 0.01 ng/g, and wherein said purified composition has a content of said polyunsaturated fatty acids, or their salts or alkyl esters, of more than 80% and wherein said phase a) is carried out once by treating 1 part by weight of said composition with 3-4 parts, by weight of urea.
1. Method to purify a composition from furan fatty acids or their corresponding salts or esters, said composition comprising long chain polyunsaturated fatty acids of animal and/or vegetable origin, belonging to the omega-3 and/or omega-6 series, having 2-6 double bonds and 18 or more carbon atoms, or their salts or C1-C3 alkyl esters, said
method comprising: a) treating 1 part by weight of said composition with at least 3 parts by weight of urea in a polar or protic solvent, to obtain a solution comprising an urea complex containing said composition; b) cooling said solution to precipitate said urea complex and isolating said precipitate by filtration, washing it with said polar or protic solvent, previously saturated with urea; c) dissolving said precipitated urea complex in water and separating the oily phase formed following said dissolution, either by extraction of said oily phase with an organic solvent unmixable with water, followed by evaporation of said solvent to dryness, or by direct extraction from said inclusion urea complex by means of supercritical fluids obtaining a purified composition containing long chain polyunsaturated fatty acids of animal and/or vegetable origin, belonging to the omega-3 and/or omega-6 series, having 2-6 double bonds and 18 or more carbon atoms, or their salts or C1-C3 alkyl esters, wherein said purified composition comprises furan fatty acids or their corresponding salts or esters in total concentration not higher than 0.01 %, that is not higher than 100 ppm, wherein said purified composition comprises at least 
salts or esters in total concentration not
higher than 0.001 %, that is not higher than 10 ppm; squalene in concentration not higher than 0.001 %, that is not higher than 10 ppm; the oligomers of said long chain polyunsaturated fatty acids, or salts or esters in concentration not higher than 1.0%; polychlorinated dibenzo-para-dioxins (PCDDs) and polychlorinated dibenzo-furans (PCDFs) in total concentration not higher than 0.1 pg WHO-TEQ/g; PCDDs, PCDFs, and dioxin-like polychlorinated
biphenyls (DL-PCBs), in total concentration not higher than 0.5 pg WHO-TEQ/g; PCB markers in total concentration not higher than 0.5 ng/g; polybrominated diphenyl-ethers (PBDEs) in total concentration
not higher than 0.5 polycyclic aromatic hydrocarbons (PAHs ), expressed as benzo[a]pyrene marker substance, in total concentration not higher than 0.1 ng/g;
persistent organic environmental pollutants (POPs), including bis-(p-dichlorophenyl)-ethane (DDE), and/or 2,2 bis-(p-chlorophenyl)-1, 1-dichloroethane (DDD), and/or 2,2 bis-(p-chlorophenyl)-1,1,1- trichloroethane (DDT), and/or polybromo-biphenyls (PBBs), and/or hexachorobenzene and/or isomers of hexachlorocyclohexane, wherein said DDE and/or DDD and/or DDT are in total concentration not higher than 0.2 ng/g, said PBBs are in total concentration
not higher than 0.5 ng/g, said hexachorobenzene is in concentration not higher than 0.01 ng/g, and said isomers of hexachlorocyclohexane are in total concentration not higher than 0.01 ng/g, and 
5. Method of preparing mono-, di- and tryglycerides corresponding to the purified composition according to claim 1, said method comprising reacting said purified 

6. The method according to claim 5, wherein the enzymatic route is carried out with a lipase.



Although, Bruzzese does not specifically claim the limitation of ‘wherein said purified composition has a content of said polyunsaturated fatty acids, or their salts or alkyl esters, of more than 80%’ as recited by instant claim 1, Bruzzese does claim the limitation of ‘wherein said purified composition has a content of said polyunsaturated fatty acids, or their salts or alkyl esters, comprised between 31 and 80%’.  A prima facie of obviousness exist between the claimed range as recited by instant claim 1 and the claimed range of U.S. Patent No. 10,821,090 B2.  As recognized by MPEP § 2144.05(I), similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018) (the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
Although, Bruzzese does not specifically claim the limitation of ‘reacting said purified composition with glycerol by chemical or enzymatic route’ as recited by instant claim 5 and the type ‘enzymatic route’ as recited by instant claim 6, these method steps are well known in the art of pharmaceutical for making omega-3 glycerides, i.e. omega-3 acylglycerols, via lipase (see applicant admitted prior art (APA) in the original specification on page 16, lines 4-6).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of  the claimed invention, to include these method steps in the claimed method of Bruzzese in order to produce omega-3 glycerides.  Thus, in view of art recognized knowledge for making omega-3 glycerides, there would have been a reasonable expectation of success to include the methods steps as recited by instant claims 5 and 6 into the claimed method of Bruzzese in order to produce omega-3 glycerides.
Accordingly, the examined claims would be obvious over the claims of U.S. Patent No. 10,821,090 B2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020